Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30 and 31 are rejected under 35 U.S.C. 101 because the claims are directed to a data stream
the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to a signal per se, mere information in the form of data.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 9, 10, 12-16, 22, 23, and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong, US 2015/0365666 A1.
 
Regarding claim 1, Dong discloses: a decoder for block-based decoding of picture data using a deblocking or deringing filter (See [0072]), configured to 
reconstruct, in a blockwise manner, a picture from a data stream using prediction and using a prediction residual coded in the data stream to acquire a reconstructed version of the picture (See [0103], “reconstruct blocks in a slice.),
apply the deblocking or deringing filter to the reconstructed version of the picture (See last 4 lines of [0008]), and
locally vary a strength of the deblocking or deringing filter depending on a first measure locally measuring a mean block size (As shown in the flowchart of figure 11 (See [0073]-[[0079]), step 1120 evaluates whether at least one of a current prediction block Q and a neighboring block P are a large partition- e.g. greater than a threshold size as defined in [0068], and if so, a deblocking filter strength of 2 is set.  A value of partition size determined for a current block is an average of one.  Alternatively, a large (or small) partition size indicates a low (or high) average block size locally.), and a second measure locally measuring a frequency of non-zero coding of the prediction residual (As shown in figure 11, step 1150, an evaluation of whether at least one current block Q and neighboring block P have non-zero transform coefficients for the residual.  If there exist non-zero transform residual coefficients in at least one of the current block Q and neighbor block P, this is a sufficient condition for setting a deblocking filter strength of 1, otherwise other conditions are evaluated at 1160, as disclosed in [0079]).

Regarding claim 2, Dong discloses: the decoder according to claim 1, configured to partition the picture into blocks, and
perform the reconstruction of the picture using the blocks, wherein the first measure is adapted to locally measure a size of the blocks (As disclosed in [0068], a partition size threshold for setting the boundary strength according to the first condition- that of current and neighbor block partition size, can be implemented as an adaptable partition size threshold.).

Regarding claim 3, Dong discloses: the decoder according to claim 2, configured to, in the reconstruction of the picture,
assign to each block one of a plurality of prediction modes to the respective block (See [0052], disclosing to check prediction mode of current and neighbor blocks.), the plurality of prediction modes comprising one or more intra-prediction modes and/or one or more inter prediction modes (See step 1110 in figure 11: “P or Q Intra Coded?”  As disclosed in [0052], intra prediction may be less accurate than inter coding, leading to more apparent blocking artifacts during quantization, thereby warranting stronger filtering.).

Regarding claim 9, Dong discloses: the decoder according to claim 1, configured to
perform the local variation of the strength of the deblocking or deringing filter by 
for first portions of the picture, where the first and second measures fulfill a predetermined criterion (A first measure for performing local variation of deblocking filter strength is the block size partition, as in step 1120 of figure 11.  A second measure for performing local variation of the deblocking filter strength is the presence or absence of non-zero DCT residue quantization coefficients, as in step 1150 of figure 11.),
reading strength information from the data stream indicative of a first strength of the deblocking or deringing filter to be applied at the respective portion ([0102]-[0102] disclose signaling in a bitstream whether an enhancement deblocking filter process according to the invention is used.), and
for second portions of the picture, where the first and second measures do not fulfill the predetermined criterion, setting a strength of the deblocking or deringing filter to be applied at the respective portion to a lower second strength (As shown in figure 11, if both a large partition criterion is not met in 1120 (partitions are below threshold size), and there are no non-zero DCT residue quantization coefficients at step 1150, the codec sets a boundary strength filter of 0, the lowest possible value, subject to two further conditions.).

Regarding claim 10, Dong discloses: the decoder according to claim 9,
wherein the predetermined criterion is fulfilled if the first measure falls below a first predetermined threshold (At step 1120, the criterion is fulfilled if the block partition size is above a threshold value, as disclosed in [0068]), and
if the second measure exceeds or is equal to a second predetermined threshold (At step 1150, the criterion is also fulfilled if the number of non-zero coefficients in p or q is at least one.).

Regarding claim 12, Dong discloses the limitations of claim 9, upon which depends claim 12.  Dong does not disclose explicitly: the decoder according to claim 9, wherein the first and second portions are tree root blocks into which the picture is pre-partitioned and which are further subject to multi-tree sub-divisioning to result into blocks using which the reconstruction is performed 
Huang discloses in [0025] the encoding circuit 110 may use coding tree units (CTUs), which the standard quad-tree partitioning scheme for HEVC.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate quad-tree coding, as disclosed in Huang, into the video codec with advanced in-loop filtering disclosed in Dong, because Dong discloses that the invention is compatible with HEVC (e.g. [0037], [0046]), which uses quad-tree coding.  Thus the incorporation of quad-tree partitioning according to claim 12 would have only entailed combining prior art coding techniques that were already known to yield predictable results.
Regarding claim 13, Dong discloses: the decoder according to claim 1,
wherein the picture data comprises a video and the decoder is a video decoder, an in-loop filter of which is formed by the deblocking or deringing filter (Figure 5, shows an exemplary decoder according to the invention with an in-loop filter.).

Encoding claims 14-16, 22, 23, and 25 correspond, respectively, to decoding claims 1-3, 9, 10, and 12, insomuch as they differ only in their respective recitations of an “decoder” or an “encoder.”  Therefore encoder claims are rejected for the same reasons of anticipation as used above for decoding claims 1-3, 9, 10, and 12, respectively.


Method claims 26 and 27 are drawn to the method of using the corresponding apparatus claimed in claims 1 and 14, respectively.  Therefore method claims 26 and 27 correspond, respectively, to decoder and encoder claims 1 and 14, and are rejected for the same reasons of anticipation as used above.

Non-transitory computer digital storage medium claims 28 and 29 are rejected for the same reasons of anticipation as used above for claims 1 and 14.

Data stream claims 30 and 31 are rejected for the same reasons of anticipation as used above for claims 1 and 14, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Huang, US 2018/0131969 A1.

Regarding claim 4, Dong discloses the limitation of claim 2, upon which depends claim 4.  Dong does not disclose explicitly: the decoder according to claim 2, configured to perform the partitioning of the picture into blocks by subjecting each of a plurality of tree root blocks into which the picture is pre-partitioned to recursive multi-tree sub-divisioning so that the blocks form leaf blocks of the plurality of treeroot blocks, and
determine the first measure and the second measure locally for each tree root block 
Huang discloses in [0025] the encoding circuit 110 may use coding tree units (CTUs), which the standard quad-tree partitioning scheme for HEVC.  In the context of using quad-tree coding, it would have been obvious to one having ordinary skill in the art to determine the mean partition size (first measure) and frequency of non-zero transform residues (second measure), at the level of each tree root block, because tree root blocks would form the basic prediction unit size when using quad-tree partitioning.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate quad-tree coding, as disclosed in Huang, into the video codec with advanced in-loop filtering disclosed in Dong, because Dong discloses that the invention is compatible with HEVC (e.g. [0037], [0046]), which uses quad-tree coding.  Thus the incorporation of quad-tree partitioning according to claim 4 would have only entailed combining prior art coding techniques that were already known to yield predictable results.

Regarding claim 5, the combination of Dong in view of Huang discloses the limitations of claim 4, upon which depends claim 5.  This combination, specifically Dong, further discloses: the decoder according to claim 4, configured to read partitioning information from the data stream ([0068] discloses, “An adapted partition size threshold may be signaled (e.g., signaled by an encoder in a video bitstream).”),
perform the subjecting of each of the plurality of tree root blocks to the recursive multi-tree sub-divisioning depending on the partitioning information (HEVC uses quad-tree coding to partition prediction and transform blocks.  See last 4 lines of [0068].), and
determine the first measure depending on the partitioning information (As shown in figure 11, step 1120, the codec assesses partition size in determining a deblocking filter strength).

Regarding claim 6, the combination of Dong in view of Huang discloses the limitations of claim 4, upon which depends claim 6.  This combination, specifically Huang, further discloses the decoder according to claim 4, configured to
determine the first measure by determining, for each tree root block, the number of leaf blocks into which the respective tree root block is split (Huang discloses in [0025] the encoding circuit 110 may use coding tree units (CTUs), which the standard quad-tree partitioning scheme for HEVC.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate quad-tree coding, as disclosed in Huang, into the video codec with advanced in-loop filtering disclosed in Dong, because Dong discloses that the invention is compatible with HEVC (e.g. [0037], [0046]), which uses quad-tree coding.  Thus the incorporation of quad-tree partitioning according to claim 6 would have only entailed combining prior art coding techniques that were already known to yield predictable results.

Encoding claims 17-19 correspond, respectively, to decoding claims 4-6, insomuch as they differ only in their respective recitations of an “decoder” or an “encoder.”  Therefore encoder claims 17-19 correspond to decoder claims 4-6, and are rejected for the same reasons of obviousness as used above for decoding claims 4-6, respectively.

Claims 7, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Huang, in further view of Yin, US 2009/0141814 A1.

Regarding claim 7, combination of Dong in view of Huang discloses the limitations of claim 4, upon which depends claim 7.  This combination does not disclose: the decoder according to claim 4, configured to
decode the prediction residual from the data stream in units of coefficient blocks representing a piecewise transformation of the prediction residual with at least one coefficient block per block, and
determine the second measure by determining, for each tree root block, the number of coefficient blocks being not fully quantized to zero.
Yin discloses in [0012] that in-loop deblocking filters applied across slice boundaries need to take into account resolution differences across these slice boundaries.  In this context, the strength of the deblocking filter is set based on the total number of non-zero transform coefficients of two [4x4] blocks.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to base the deblocking filter strength of the in-loop filter disclosed in Dong on a number of non-zero transform coefficients within a current block, as suggested by Yin in [0012].  Doing so would further refine the function of setting a boundary strength based on a binary determination of the presence or absence of non-zero coefficients in current block Q and neighbor block P, made in Dong (See 1120 in figure 11), by allowing the deblocking filter strength to be incremented based on a number of non-zero transform coefficients present, which would have the predictable result of enhancing the deblocking filter- reducing the appearance of blocking artifacts without removing information from the image.

Regarding claim 8, the combination of Dong, in view of Huang, in view of Yin discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Yin, further discloses: the decoder according to claim 7, configured to, for each coefficient block,
select one of a plurality of inverse transformations, optionally comprising an identity transformation, and use the selected inverse transformation to acquire a corresponding block or a sub-block thereof (As disclosed in [0048]).
Although Dong does not disclose explicitly using an inverse transformation, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate an inverse transformation, as disclosed in Yin, because use of an inverse transform and inverse quantization would have been inherent in the context of an invention such as Dong, disclosing the use of quantization (See Dong [0043], [0052]), in order to restore the original image during decoding.

Encoding claims 20 and 21 correspond, respectively, to decoding claims 7 and 8, insomuch as they differ only in their respective recitations of an “decoder” or an “encoder.”  Therefore encoder claims 20 and 21 are rejected for the same reasons of obviousness as used above for decoding claims 7 and 8, respectively.

Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Dong, discloses using a block partition size of a current block Q, and of a neighbor block P as criterion for determining the strength of a deblocking filter to apply at the block boundary (See figure 11, 1120, and [0074]-[0077].), and further discloses using the presence or absence of non-zero prediction residue transform coefficients as a basis for setting a boundary filter strength.  See figure 11, 1150, and [0075]-[0078].  However, there is no suggestion to set thresholds for the number of tree root blocks and number of non-zero transform coefficients in the ranges specified in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/              Examiner, Art Unit 2425